Name: Commission Regulation (EEC) No 742/86 of 11 March 1986 on the supply of common wheat to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/30 Official Journal of the European Communities 13 . 3 . 86 COMMISSION REGULATION (EEC) No 742/86 of 11 March 1986 on the supply of common wheat to the United Nations High Commissioner for Refugees (UNHCR) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the UNHCR the Commission allocated to the latter organization 45 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 367, 31 . 12. 1985, p. 19 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 371 , 31 . 12. 1985, p. 1 . 13 . 3 . 86 Official Journal of the European Communities No L 70/31 ANNEX I 1 . Programme : 1985 2. Recipient : UNHCR  Pakistan 3 . Place or country of destination : Karachi 4. Product to be mobilized : common wheat 5. Total quantity : 45 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex : 411475) ¢ 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of breadmaking quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 % ; '  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ). 10 . Packaging ;  in bulk plus 465 000 empty new jute sacks, minimum weight 930 g, of a capacity of 100 kilo ­ grams, 250 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSIS ­ TANCE TO AFGHAN REFUGEES IN PAKISTAN / FOR FREE DISTRIBUTION / KARACHI' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Karachi 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 25 March 1986 16. Shipment period : 15 April to 10 May 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Pakistan c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels. 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 3 . The successful tenderer may either include the bags in the consignment, or purchase them in the country of destination and have them delivered to Karachi at the same time as the common wheat. No L 70/32 Official Journal of the European Communities 13 . 3 . 86 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANEXO II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 1 349 Rhenania Wormser Lagerhaus und Speditions-AG Am Rhein 59 Postfach 107 D-6520 Worms Worms Lager Nr. 2568 03 1 238 Rhenania Allgemeine Speditions-Gesellschaft mbH HafenstraÃ e 42 Postfach 1 2 27 Kehl Lager Nr. 2562 01 1 093 D-7640 Kehl Rhenus AG Zweigniederlassung Kehl HafenstraÃ e 24 Postfach 12 09 D-7640 Kehl Kehl Lager Nr. 2584 01 4 784 WLZ Raiffeisen e. G. JohannesstraÃ e 86 Postfach 942 D-7 000 Stuttgart 1 Plochingen Lager Nr. 3635 02 1 639 1 705 Neckargetreide und Futtermittel Speditions ­ Gesellschaft mbH Am Westkai 25 Postfach 402 D-7 000 Stuttgart 60 KALAG Lagerhaus und Speditions-Gesellschaft mbH WerftstraÃ e 1 Postfach 21 08 52 D-7 500 Karlsruhe 21 Stuttgart 60 Lager Nr. 2236 03 Karlsruhe Lager Nr. 141 1 01 2 060 Rhenus AG Zweigniederlassung Mannheim RheinkaistraÃ e 2 Postfach 19 26 D-6800 Mannheim 1 Mannheim 1 Lager Nr. 2586 01 2 173 Bavaria Schiffahrts- und Speditions-AG WerftstraÃ e 3-5 Postfach 24 D-8750 Aschaffenburg Aschaffenburg Lager Nr. 0172 02 150 3 689 BASPEG Bamberger Spedition und Getreidelager GmbH &amp; Co . KG MainstraÃ e 4 Postfach 11 26 D-8600 Bamberg Stadtwerke Bamberg Abt. Stadtlager LagerhausstraÃ e 15 Postfach 27 07 D-8600 Bamberg Bamberg Lager Nr. 015301 Bamberg Lager Nr. 2972 01 980 2 001 Hans Egger Landwirtschaftl . Lagerhaus Nfg. KG DorfnerstraÃ e 19 Postfach 13 16 D-8058 Erding Forstinger Lagerei und Spedition GmbH Postfach 1 2 29 D-8017 Ebersberg Erding Lager Nr. 0646 01 Forsting Lager Nr. 0809 01 13 . 3 . 86 Official Journal of the European Communities No L 70/33 Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 138 GeiselhÃ ¶ring Lager Nr. 1403 01 847 Marklkofen Lager Nr. 2439 01 Heinrich Jungmayer oHG Lagereibetrieb DingolfingerstraÃ e 26 Postfach 31 D-8442 GeiselhÃ ¶ring Josef Prinz Inh. Georg Heigl Landwirtschaftl . Lagerhaus Kollbacher StraÃ e 12 D-8311 Marklkofen Lagereibetrieb Michael Osterholzer Marktplatz 9 Postfach 9 D-8332 Massing 2 494 Massing Lager Nr. 1721 01 550 Moosburger Lagereibetrieb und Spedition Moosburg Lager Nr. 2123 01Franz Braun Bahnhofstrafie 68 Postfach 268 D-8052 Moosburg 380 Neu-Ulm Lager Nr. 2528 01 501 Passau Lager Nr. 0606 01 6 196 Regensburg Lager Nr. 2973 01 Reisella ReismÃ ¼hlen und Lagerei GmbH Am Pfaffenweg 17-19 Postfach 1 9 45 D-7910 Neu-Ulm DSV Silo- und Verwaltungs-Gesellschaft mbH HochstraÃ e 2 Postfach 10 14 45 D-6000 Frankfurt/Main 1 Stadtlagerhaus Regensburg GmbH Wiener StraÃ e 3a Postfach 11 06 23 D-8400 Regensburg 11 Getreidehandelsgesellschaft Cramer Maininsel 3 Postfach 40 50 D-8720 Schweinfurt 11 BayWa AG ArabellastraÃ e 4 Postfach 81 01 08 D-8000 MÃ ¼nchen 81 268 Schweinfurt Lager Nr. 5402 01 6 456 WÃ ¼rzburg Lager Nr. 0195 77 2 822 Heymann &amp; Co. KG Saargetreide Losheim Lager Nr. 1218 01 487 Niederlosheimer StraÃ e 116 D-6646 Losheim 9 Rhenania Saar Spedition GmbH An der RÃ ¶merbrÃ ¼cke 5 Postfach 11 67 D-6600 SaarbrÃ ¼cken 3 SaarbrÃ ¼cken Lager Nr. 2569 01 45 000